Exhibit 10.2


ADDENDUM TO LEASE DATED
JANUARY 28, 2011
BY AND BETWEEN
PANCAL WEST MARINE 287 LLC,
a Delaware limited liability company
(the “Landlord”)
and
WEST MARINE PRODUCTS, INC.,
a California corporation
(the “Tenant”)




This Addendum shall modify and, to the extent inconsistent with, amend that
certain Industrial Real Estate Lease (Single Tenant) between PANCAL WEST MARINE
287, LLC, a Delaware limited liability company (the “Landlord”) and WEST MARINE
PRODUCTS, INC., a California corporation (the “Tenant”) (the “Lease”). Except as
expressly set forth in the Addendum, all capitalized terms shall have the
meanings assigned to them in the Preprinted Lease, The Preprinted Lease, as
modified and amended by this Addendum and all riders and exhibits attached
hereto, shall be referred to as the “Lease”.
 
Section 1.05:  Options to Extend.


Landlord hereby grants to Tenant one (1) five (5) year option (“Option Term”) to
extend the Lease Term (“Option to Extend”). Such Option to Extend shall be
exercised in writing and delivered to Landlord no later than six (6) months
prior to the expiration of the initial Lease Term. The Option Term shall
commence upon the expiration of the initial Lease Term. The rent for the Option
Term shall be ninety percent (90%) of “market rent”. “Market rent” shall mean
that rent which is being paid by tenants in the initial year of a lease for
similar property in the same geographic area. The parties shall bargain in good
faith to reach agreement on “market rent”. In the event that the parties fail to
agree on “market rent”, the parties shall agree on a single arbitrator who shall
determine “market rent”. The arbitrator's decision shall be made in writing
within ten (10) days from the date the arbitrator accepts appointment and shall
specify the reasons for the decision. In the event that the parties cannot agree
on an arbitrator, then either party may apply to the nearest office of the
American Arbitration Association for the appointment of an arbitrator pursuant
to their commercial rules of arbitration. Any arbitrator appointed herein shall
be an industrial real estate broker with at least five (5) years experience in
the county where the property is located. In the event the American Arbitration
Association is no longer in existence, such arbitrator shall be appointed by the
presiding judge of the superior court of the county in which the Property is
located.
 
Section 1.09:  Commission.


Tenant warrants and represents that it has not been represented by any broker or
finder in connection with this transaction except for CB Richard Ellis (“CB”).
Tenant makes no representation or warranty concerning any brokers, finders, or
other parties that may have represented Landlord in connection with the
negotiation of this Lease. Landlord agrees to pay CB a brokerage commission
pursuant to separate written agreement with Landlord.
 

 
1

--------------------------------------------------------------------------------

 

Section 1.13:  Landlord’s Share of Profit on assignment or Sublease.
 
If Tenant desires to sublease all or any portion of the Property or assign this
Lease in a transaction requiring Landlord's consent, Tenant shall request
Landlord's consent in writing. Landlord shall have ten (10) working days after
the receipt of Tenant's request for Landlord's consent together with all
financial information reasonably available concerning the proposed assignee or
sublessee to either (i) consent to such sublease or assignment, (ii) elect to
recapture the Property (or such portion thereof as is the subject of any
proposed sublease), or (iii) refuse consent to the proposed assignment or
sublease. If Landlord fails to elect one of the three options afforded by this
Section within said ten (10) day period, such failure shall be deemed a consent
to such sublease or assignment.
 
If Landlord consents to such assignment or sublease (or is deemed to have
consented by Landlord's failure to timely make one of the elections provided in
this section), Tenant shall be free to enter into the assignment or sublease,
Landlord shall not be entitled to any portion of the assignment or sublease
rental or other consideration receivable by Tenant in connection with such
assignment or sublease, and Tenant shall not be released from any liability
under this Lease as a result of such assignment or sublease.
 
If Landlord elects to recapture the Property (or the portion thereof that is the
subject of the proposed transaction.), then this Lease shall terminate on the
date Tenant surrenders possession of the Property (or the portion thereof which
is to be the subject of the proposed sublease) and this Lease shall continue
with respect to the remaining portion of the Property (if any) [with appropriate
modifications to reflect the multi--tenant nature of the building following such
a sublease and the proration of rent and operating expenses]. If Landlord elects
to recapture possession of the Property (or the portion thereof that is to be
the subject of the proposed sublease), Tenant shall surrender the Property (or
the portion thereof that is to be recaptured) not later than ninety (90) days
after Landlord exercises such recapture option. Landlord shall specify in
writing the reasons for any refusal to consent to an assignment or sublease,
 
ARTICLE FOURTEEN  ADDITIONAL PROVISIONS


Section 14.01:  Audit.


Tenant may, at any Time during the term or during the limitations period
provided by law to Landlord for collection of past due rent thereafter, inspect,
examine and audit Landlord's records relating to the determination of any
Additional Rent or other charges imposed on Tenant for the period covered by any
statement issued by the Landlord. If such inspection, examination or audit
discloses an overpayment by Tenant for Additional Rent or other charges,
Landlord shall promptly pay to Tenant the amount of such excess payment and (if
such amount exceeds three percent of Tenant's actual liability for such charge)
Landlord shall also pay Tenant for the cost of such inspection, examination, or
audit. Notwithstanding, Tenant shall not audit more than once per year and such
audit shall be limited to the current lease year and the prior lease year.
 
Section 14.02:  Intentionally Omitted.

 
2

--------------------------------------------------------------------------------

 



Section 14.03:  Improvement District and CC&Rs.


Notwithstanding anything to the contrary in this Lease, whenever Landlord is
required to consent to or cooperate with any general or special assessments or
improvement district or preparation of or modification to covenants, conditions
and restrictions ('CC&Rs) to be recorded with reference to the Property,
Landlord shall not do so without Tenant's prior written consent. Landlord shall
not voluntarily include the Property in a general or special assessment or
improvement district or agree to the recording of CC&Rs or modifications thereto
unless directed to do so by Tenant. In the event Landlord breaches the covenant
contained in this Section 14.03, and such breach causes the imposition of a
general or special assessment or improvement district or CC&Rs, which have an
adverse financial effect on Tenant, then any such assessment or cost resulting
therefrom shall not be included in real property tax or other Additional Rent
under this Lease.
 
Section 14.04  Direct Assessment.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Section 4.02), and at Tenant's option, Tenant may cause any
bill or invoice relating to any Real Property tax or other assessment to be sent
directly to Tenant, in which case Tenant shall pay such tax or assessment on or
before the delinquency date for such tax or assessment. If Tenant does not elect
to have the bill or invoice of any real property tax or assessment sent directly
to Tenant, then Tenant shall pay the amount of such tax or assessment to
Landlord within thirty (30) days after receipt of a demand for such amount from
Landlord, which demand shall include a photocopy of such bill or invoice from
the taxing authority.
 
Section 14.05:  Governmental Regulations.


Tenant shall not be required to construct or install any capital or structural
improvements, alterations, modifications or additions to the Property unless the
need for such capital or structural improvements, alterations, modifications or
additions is the result of Tenant's particular use of the Property (and are not
the result of governmental requirements imposed on buildings generally available
for human occupancy) or are required in connection with the issuance of any
governmental permit for Tenant's construction of any alterations, modifications,
or additions .
 
Section 14.06  Hazardous Materials.


Landlord shall provide to Tenant any environmental report that it has in its
possession. Tenant shall have the right to reasonably approve such report.
Notwithstanding, neither Landlord nor Tenant shall cause the presence or
threatened presence of Hazardous Materials in, on or about the Property, and
shall comply with Section 5.03.
 
 
3

--------------------------------------------------------------------------------

 
Section 14.07:  Signs.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Section 5.04), Tenant shall have the right to construct and
install the maximum building-mounted sign allowed by law. If Landlord has
adopted any sign criteria, a copy thereof shall be attached to this Lease as an
exhibit and Tenant's sign(s) shall comply with such criteria. If Landlord's
consent to any sign is required under the Lease or under such sign criteria,
Landlord's consent to any sign will not he unreasonably withheld. Any amendments
to the sign criteria shall not affect any signs previously constructed and
installed by Tenant.  Tenant’s current signage is approved.
 
Section 14.08:  Landlord's Indemnity.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Sections 6.02 and 13.02), Landlord shall indemnify, defend
(with attorneys selected by Tenant) and save Tenant harmless from and against
any and all claims, actions, damages, liabilities and expenses (including
reasonable attorneys' fees through all trial and appellate proceedings and
costs) in connection with loss of life, personal injury and/or damage to
property arising from or relating to the following: (1) any negligent act or
omission of Landlord, its agents, or employees; or (2) any breach of this Lease
by Landlord.
 
Section 14.09  Landlord's Repair Duties.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Section 6.04), Landlord shall (at Landlord's sole cost and
expense) repair and maintain structural defects in the foundation, the
subflooring, the bearing walls of the Building, and all other structural
elements of the Building in good order, condition, and repair provided that any
structural damage caused by Tenant's use (except reasonable wear and tear) shall
be repaired by Tenant at its sole cost and expense. Landlord shall maintain and
repair structural elements of the roof, and shall be responsible to replace the
entire roof membrane when reasonably necessary. Landlord shall be responsible
for resurfacing of the parking areas when necessary. Tenant shall be responsible
for maintenance and repair of non-structural elements of the roof, including the
roof membrane, and maintenance and repair of the parking lot surface, including
potholes and surface cracks.
 
Section 14.10:  Repair and Offset.


If Landlord fails to perform any item  of repair or maintenance required to be
performed by Landlord under this Lease (including, without limitation, those
items described under Section 14.09) within a reasonable time (not to exceed
thirty (30) days) after written notice from Tenant specifying the need for same,
or if such repair or maintenance would reasonably require longer than thirty
(30) days, then commence such repair or maintenance within thirty (30) days and
diligently prosecute the same to completion, and if the need for such repair and
maintenance materially and detrimentally affects Tenant's use and enjoyment of
the Property, Tenant may (as its nonexclusive remedy) perform such item of
repair and maintenance and deduct the cost thereof against the next
installment(s) of Monthly Base Rent, Additional Rent, or other monetary
obligations payable by Tenant under this Lease.
 

 
4

--------------------------------------------------------------------------------

 

Section 14.11  Repair and Restoration.


Landlord shall promptly commence and thereafter diligently prosecute the
completion of any repairs or restoration work required to be performed by
Landlord under Articles 7 and/or 8 of this Lease. Notwithstanding anything to
the contrary contained in Articles 7 or 8 of this Lease, and subject to Section
13.12, which shall include the time period from submission of plans for issuance
of a building permit, if the Landlord fails to commence such repair and
restoration work within sixty (60) days after the date of Tenant's notice to
Landlord of such damage or destruction (“Last Start Date”), or fails to
substantially complete such repairs and restorative work within (180) days after
the date of such notice of damage or destruction (“Last End Date”), Tenant shall
have the right (as its non­exclusive remedy) to cancel this Lease on written
notice to Landlord. If Tenant elects to cancel the Lease as provided above, such
cancellation shall be effective 30 days after Tenant's notice of cancellation.
Such notice must be given no later than thirty (30) days following the Last
Start Date or the Last End Date.
 
Section 14.12:  Damage Near End of Term.


Notwithstanding anything to the contrary contained in Article 7 of the Lease, if
Landlord gives notice of its election not to repair and restore the Property
under this section and of its election to terminate the Lease, and if Tenant has
any unexercised options to extend the term at the time of Landlords' notice,
Tenant may annul and vacate Landlord's election to terminate this Lease by
exercising its next occurring option to extend the term within thirty (30) days
after Tenant's receipt of written notice from Landlord advising Tenant of
Landlord's election to terminate this Lease. In the event Tenant annuls and
vacates any election by Landlord to terminate this Lease based upon damage or
destruction to the Property, Landlord shall repair such damage as required by
Article 7.
 
Section 14.13:  Landlord’s Defaults.


Landlord shall be in default under this Lease if the Landlord fails to perform
any of the terms, covenants, or conditions of this Lease within 30 days after
written notice from Tenant of said failure; provided, however, that if the
nature of the default is such that it cannot be reasonably cured with such 30
day period, Landlord shall not be in default if Landlord begins any performance
required to cure such default within the 30 day period and thereafter diligently
and uninterruptedly prosecutes such cure to completion.
 
Section 14.14:  Tenant's Remedies.


On the occurrence of any default by Landlord, Tenant shall have all rights and
remedies provided by law, in equity, or under this Lease; any conflict between
rights and remedies at law or equity, and rights and remedies under this Lease
shall be controlled by the language of the Lease.
 
Section 14.15:  Time of Performance.


In the event the scheduled date for the performance of any duty or obligation
required to be performed by the parties under the Lease or in the event the
scheduled date for the exercise of any right or option contained therein shall
fall on a Saturday, Sunday, or legal holiday, such performance or exercise shall
be timely if given or exercised on the next following business day.
 

 
5

--------------------------------------------------------------------------------

 

Section 14.16:  Limitation on Landlord's Recovery.
 
For the purpose of Section 10.03 of the Lease, all renovation and alterations
costs of the Property and all real estate commissions for any replacement lease
as are actually paid by Landlord shall collectively be referred to as the
“Replacement Costs”. Notwithstanding anything to the contrary contained in this
Lease, Landlord shall only be entitled to recover that portion of the
Replacement Costs that bears the same proportion to the total Replacement Costs
that the remaining term of this Lease at the time of the commencement of such
replacement lease bears to the total term of such replacement lease.
 
Section 14.17:  Subordination.


If requested by Tenant, Landlord shall use its best efforts to obtain a
subordination, recognition, and non-disturbance agreement (a “Recognition
Agreement”) from any ground lessors, mortgagees, beneficiaries, or other
lienholders (collectively and alternatively referred to as “Mortgagee”) of any
ground lease, mortgage, deed of trust, or other encumbrance presently affecting
the Property (collectively and alternatively referred to as “Mortgage”).
 
Such a Recognition Agreement shall be in a form and content reasonably
acceptable to Tenant and shall require the Mortgagee to recognize this Lease in
the event of any foreclosure of such Mortgage, to not name Tenant in any
foreclosure action relating to such Mortgage, and to not disturb Tenant's
possessory rights in the Property so long as Tenant is not in default under the
Lease and continues to pay the rent and perform the obligations specified under
the Lease.
 
Section 14.18:  Tenant’s Attornment.


Tenant’s obligation to attorn to and recognize any successor of Landlord, other
than a. mortgagee or lender holding a deed of trust, shall (at Tenant's option)
be subject to execution. and delivery of a written instrument wherein such
successor expressly agrees for the benefit of Tenant to assume all of Landlord's
obligations under this Lease.
 
Section 14.19:  Payments to Lender.


If Tenant is directed in writing by any Mortgagee to pay rentals directly to
such Mortgagee, its designated agent, or any court appointed receiver, Landlord
agrees that Tenant may make such payments as directed by Mortgagee and may rely-
upon the written notice received from Mortgagee without further investigation
into the propriety of the Mortgagee’s notice or the existence of any defaults by
Landlord in its obligations to the Mortgagee under the Mortgage. Landlord agrees
that any payments by Tenant in accordance with the direction contained in any
notice received from the Mortgagee shall not constitute an event of default
under the Lease.
 

 
6

--------------------------------------------------------------------------------

 

Section 14.20:  Financial Statements.


Landlord will cooperate with Tenant in executing any documents reasonably
required to affect any financing by Tenant of the Lease or Tenant's operations
in the Property to any forfeiture, encumbrance or lien. Landlord's obligations
under this section shall include (without limitation) the duty to make
non-material changes in this Lease (excluding any obligation to pay Base Rent or
Additional Rent and excluding any change in the length of the term), to give
notices of default to Tenant's lender upon the occurrence of a default by Tenant
under this Lease, to accept performance by Tenant's lender as the same as
performance by Tenant, and to allow Tenant's lender to succeed to Tenant's
interest in this Lease and in the Property following the foreclosure of Tenant's
interest in this Lease and the Property by Tenant's lender.
 
Section 14.21  Financial Statements.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, the provisions of Section 11.05), Tenant's obligation to
provide any reports, audits, or other information (including, without
limitation, information relating to Tenant's gross sales) shall be subject to
any limitations, restrictions, or prohibitions imposed by any law or regulation
including (without limitation) the Securities Exchange Act of 1934 and any
administrative regulations promulgated by the Securities Exchange Commission in
connection therewith. Landlord agrees to receive and retain any and all
financial information provided by Tenant in confidence and to not disclose same
to any of Tenant's actual or potential competitors unless such disclosure is
required by law. Landlord's non­disclosure obligation under this Section shall
survive the expiration or earlier termination of this Lease.
 
Section 14.22  Notices by  Facsimile.


Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, the provision of Section 13.06), any notice, demand or other
written communication authorized or required under this Lease may be served by
facsimile transmission in the manner prescribed by this Section.
 
Any facsimile transmission to Landlord shall be sent to (916) 381-7639 (or such
other facsimile number as Landlord may from time to time designate) and any
facsimile transmission to Tenant shall be sent to (831) 728-5926. Any service by
facsimile (1) shall be accompanied by a cover sheet showing the name of the
recipients, the same of the sender, the number of pages in the transmission, and
a telephone number to contact in case of an incomplete transmission; (2) shall
be sent by a facsimile machine capable of generating a transmission record
showing the number of pages sent, the date and time of the transmission, and an
indication of any errors in the transmission; and (3) shall be followed by the
mailing of a duplicate copy of the notice, demand, or other written
communication, the facsimile cover sheet, and the transmission record showing
the transmission was sent without error (which mailing shall be sent to the
recipient's address in the manner prescribed by the Lease for service by mail).
Any notice by facsimile shall be deemed served and given on the first business
day following transmission. Any notice by facsimile shall be deemed served and
given on the first business day after transmission.
 

 
7

--------------------------------------------------------------------------------

 
 

Section 14.22:  Right of First Refusal (Purchase).
 
Landlord hereby grants a right of first refusal to Tenant to purchase the
Property in accordance with the provisions of this Section. If Landlord shall
receive a bona fide offer to purchase the property during the term of this Lease
(as extended or renewed) that Landlord proposes to accept, Landlord shall do one
of the following: (i) offer the property for purchase by Tenant on the same
terms respecting the Property as are contained in the offer received by Landlord
or (ii) accept such offer subject to the condition that Landlord shall not be
bound to complete the sale under such offer until Landlord first offers the
Property to Tenant in accordance with this Section and Tenant's right to
purchase same expires. Landlord shall offer the Property to Tenant for purchase
by a written notice referencing this Section and enclosing a full, true and
correct photocopy of the purchase offer (the “Offer”) received by Landlord (the
“Offering Notice”). Upon receipt of Landlord's Offering Notice, Tenant shall
have fifteen (15) days to accept in writing the offer contained in the Offering
Notice. Upon Tenant's written acceptance of the offer specified in the Offering
Notice, the Offer shall thereafter constitute a contract between Landlord and
Tenant (the “Contract”) and Tenant shall have the right to purchase the Property
on the terms and conditions contained in the Contract; provided, however that
any contingency, examination, or other periods for the exercise of any right or
the performance of any obligation specified in the Contract shall commence on
the date of Tenant's acceptance of the Offer. If Tenant fails to give notice of
its election to purchase the property within the fifteen day period prescribed
above, then Landlord may sell the Property to the offeror recited in the Offer
on the terms described therein; provided, however, that if the offeror described
in the offer fails to complete its purchase on the terms and conditions recited
in the offer or if Landlord proposes to accept an offer to purchase the Property
from some other party (whether on the same or other terms), Landlord will not
sell the Property unless Landlord first offers same to Tenant in the manner
prescribed by this Section.
 
Section 14.23:  Roof and HVAC Repair.


Landlord, at its sole cost and expense, agrees that it will maintain, repair
and/or replace the roof system of the Building based upon consultation with, and
recommendations of, roofing contractors retained by Landlord throughout the
Lease Term.  Landlord shall not be responsible for repairing or replacing damage
to the roof due to acts of Tenant, its agents, employees, or contractors. Tenant
shall be responsible for repairing or replacing damage to the roof due to acts
of Tenant, its agents, employees, or contractors. Further, Tenant shall not be
responsible for costs of repair to the HVAC system in excess of One Thousand
Dollars ($1,000.00) per occurrence, except for repairs due to the acts of
Tenant, its agents, employees, or contractors. Landlord shall be responsible for
the costs of repair to the HVAC system in excess of One Thousand Dollars
($1,000.00) per occurrence, except for repairs due to the acts of Tenant, its
agents, employees, or contractors. Tenant shall perform all repairs to the HVAC
and Landlord shall reimburse Tenant for the excess costs thereof within ten (10)
days of presentation of invoice outlining the costs.  
 
(Remainder of page intentionally left blank)

 
8

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO ADDENDUM TO LEASE




LANDLORD:


PANCAL WEST MARINE 287 LLC,
a Delaware limited liability company


By:PanCal Portfolio, LLC,
 
a Delaware limited liability company,

 
Sole Member



 
By:  Panattoni PanCal, LLC,

                    a Delaware limited liability company,
                   Administrator

 
By:Panattoni PanCal Manager, LLC,
a Delaware limited liability company,
Manager




By:     /s/ Carl D. Panattoni         
Carl D. Panattoni, Manager






TENANT:


WEST MARINE PRODUCTS, INC.,
a California corporation






By:    /s/ Christopher Bolling   
Christopher Bolling, SVP



 
